DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group 1 in the reply filed on March 04, 2022 is acknowledged.  However, upon reviewing the claims, it is determined that the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11-13, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Vutukuri et al. (US 2020/0322804, hereinafter Vutukuri) in view of Dai et al. (US 2021/0084130).
Regarding claim 1, Vutukuri teaches  an Access and Mobility Management Function, AMF, apparatus (FIG. 1 AMF 106) of a communications system that comprises an access node, AN, (FIG. 1, RAN 104) configured to communicate through a wireless air interface with user equipment, UEs (FIG. 1, wireless communication 102), and that comprises a Session Management Function, SMF (FIG. 1, SMF 110), the AMF comprising: 
at least one processor configured to perform operations (par [0036], [0037]) comprising:
receiving an indication of a Max Data Radio Bearer Integrity Protection, DRB-IP, rate indicating a maximum computational capacity of the UE to process DRBs that have integrity protection during packet data unit, PDU, sessions (during a Registration procedure (e.g., network attach), the wireless communication device includes the security capability container in the capability IE, which is transmitted to the AMF/SMF (via the base station). The security capability container includes a specific IE indicating the UP integrity protection capability of the of the wireless communication device … including a field called upIntegrityProtectionMaxDataRate field in the security capability container – par [0049]);
receiving a packet data unit, PDU, session establishment request {network access stratum, NAS}, message from the UE for establishing a PDU session (the establishment of the session specific parameters of the connection is performed by using the session establishment request – par [0052]. The AMF receives the Session establishment request… –  par [0053]); 
communicating a PDU session create message toward the SMF (the AMF receives the Session establishment request and passes on the requested session details to the SMF – par [0053]); and 
receiving a SMF message containing an indication of an allocated DRB-IP rate for DRBs that are to be integrity protected for a PDU session being established (the SMF transmits the security policy and the QoS policy to the base station – par [0059]. It is understood security policy and QoS policy is transmitted by SMF to AMF which forwards the information to the base station as illustrated by FIG. 4 Steps 12 and 13. The QoS policy indicates the QoS requirements (including for instance the data rate to be supported—e.g., guaranteed bit rate requirements, etc.—if applicable) for the QoS flow specific to this service – par [0058]. Based on the received policies, the base station determines the radio configuration (including the QoS flow to DRB mapping rules) and performs an RRC reconfiguration to provide the wireless communication device with a new DRB (if required), with or without integrity protection (per the indication in the Security profile obtained from the SMF) – par [0060]).
Vutukuri indicates NAS security has been established prior to the session request (FIG. 6, par [0050], [0053]), but, is not clear on whether the messages are communicated using NAS. However, the Examiner submit that it is obvious to implement the messages using NAS message for increased security. Dai teaches: the UE sending a NAS message to the AMF or SMF to request PDU session modification – par [0181]).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate feature session establishment request network access stratum, NAS message to provide increased security.
Regarding claim 2, Vutukuri in view of Dai teaches claim 1 and further teaches wherein the at least one processor is configured to perform operations further comprising: communicating a message toward the AN that is communicating with the UE, the message containing the indication of the allocated DRB-IP rate for DRBs that are to be integrity protected for the PDU session being established (the SMF transmits the security policy and the QoS policy to the base station – par [0059]. It is understood security policy and QoS policy is transmitted by SMF to AMF which forwards the information to the base station as illustrated by FIG. 4 Steps 12 and 13. The QoS policy indicates the QoS requirements (including for instance the data rate to be supported—e.g., guaranteed bit rate requirements, etc.—if applicable) for the QoS flow specific to this service – par [0058]. Based on the received policies, the base station determines the radio configuration (including the QoS flow to DRB mapping rules) and performs an RRC reconfiguration to provide the wireless communication device with a new DRB (if required), with or without integrity protection (per the indication in the Security profile obtained from the SMF) – par [0060])); {and adjusting an available DRB-IP rate of the UE based on the Max DRB-IP rate and the allocated DRB-IP rate for DRBs that are to be integrity protected for the PDU session being established}.
Vutukuri fails to teach adjusting an available DRB-IP rate of the UE based on the Max DRB-IP rate and the allocated DRB-IP rate for DRBs that are to be integrity protected for the PDU session being established.
However, Dai teaches adjusting an available DRB-IP rate of the UE based on the Max DRB-IP rate and the allocated DRB-IP rate for DRBs that are to be integrity protected for the PDU session being established (a AMF can modify or release the PDU session or QoS flow that failed the integrity check and the AMF can send a corresponding signaling to the UE – par [0069]. AMF or SMF can also determine whether to modify the existing QoS profile, for example, to a lower QoS level, of some PDU sessions or QoS flows to reduce the required data rate of UE – par [0155].)

Regarding claim 3, Vutukuri in view of Dai teaches claim 1 and further teaches the Max DRB-IP rate is received from the UE as part of an initial UE registration procedure (during a Registration procedure (e.g., network attach), the wireless communication device includes the security capability container in the capability IE, which is transmitted to the AMF/SMF (via the base station). The security capability container includes a specific IE indicating the UP integrity protection capability of the of the wireless communication device … including a field called upIntegrityProtectionMaxDataRate field in the security capability container – par [0049]).
Regarding claim 11, Vutukuri in view of Dai teaches claim 1 and further teaches further comprising: constraining the allocated DRB-IP rate that is indicated in the message communicated toward the AN to not exceed the available DRB-IP rate of the UE (the SMF transmits the security policy and the QoS policy to the base station – par [0059]. It is understood security policy and QoS policy is transmitted by SMF to AMF which forwards the information to the base station as illustrated by FIG. 4 Steps 12 and 13. The QoS policy indicates the QoS requirements (including for instance the data rate to be supported—e.g., guaranteed bit rate requirements, etc.—if applicable) for the QoS flow specific to this service – par [0058]).
Regarding claim 12, Vutukuri in view of Dai teaches claim 1 but Vutukuri fails to teach further comprising: receiving a PDU session release request NAS message from the UE to release the PDU session that has been established; and communicating with the SMF to receive an indication of the DRB-IP rate that was allocated to the PDU session.
However, Dai teaches comprising: receiving a PDU session release request NAS message from the UE to release the PDU session that has been established (the UE can initiate PDU session modify or ; and communicating with the SMF to receive an indication of the DRB-IP rate that was allocated to the PDU session (The AMF can send to the SMF a PDU session release request message with a cause of “UE capability of IP processing is exceeded,” or “UE capability of IP processing is risky or close to be exceeded.” – par [0174]).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Dai in Vutukuri, to reduce communication failure.
Regarding claim 13, Vutukuri in view of Dai teaches claim 12 but Vutukuri fails to teach increasing the available DRB-IP rate of the UE based on the DRB-IP rate that was allocated to the PDU session.
However, Dai teaches increasing the available DRB-IP rate of the UE based on the DRB-IP rate that was allocated to the PDU session (an exchange of information can help the SN or the MN decide whether each or both can schedule up or down the data rate of some IP enabled DRBs – par [0183]).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Dai in Vutukuri, to reduce communication failure.
Regarding claim 14, Vutukuri in view of Dai teaches claim 12 but Vutukuri fails to teach further comprising: responsive to receipt of the PDU session release request NAS message, communicating a N2 resource release request to release resources of the PDU session.
However, Dai teaches responsive to receipt of the PDU session release request NAS message, communicating a N2 resource release request to release resources of the PDU session (the UE can initiate PDU session modify or release request procedure to request the CN to modify or release existing PDU sessions or QoS flows which failed integrity check – par [0088]; The AMF can send to the SMF a 
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Dai in Vutukuri, to reduce communication failure.
Regarding claim 15, Vutukuri in view of Dai teaches claim 14 but Vutukuri fails to teach receiving from the AN a resource release acknowledgement message containing an indication of a DRB-IP rate that was allocated to the PDU session that is being released.
However, Dai teaches receiving from the AN a resource release acknowledgement message containing an indication of a DRB-IP rate that was allocated to the PDU session that is being released (sending, by the RAN node, a message to the core network, wherein the message includes information indicative of any one of: (1) a request to release a connection for the user equipment, modify or release a packet data unit (PDU) session, or modify or release a quality of service (QoS) flow, – par [0015]. It is understood a session is associated with data rate – par [0185]).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Dai in Vutukuri, to reduce communication failure.
Regarding claim 16, Vutukuri teaches a method for an Access and Mobility Management Function, AMF, (FIG. 1 AMF 106) of a communications system that comprises an access node, AN, (FIG. 1, RAN 104) configured to communicate through a wireless air interface with user equipments, UEs (FIG. 1, wireless communication 102), and that comprises a Session Management Function, SMF (FIG. 1, SMF 110), the method comprising: 
receiving an indication of a Max Data Radio Bearer Integrity Protection, DRB-IP, rate indicating a maximum computational capacity of the UE to process DRBs that have integrity protection during packet data unit, PDU, sessions (during a Registration procedure (e.g., network attach), the wireless communication device includes the security capability container in the capability IE, which is transmitted to the AMF/SMF (via the base station). The security capability container includes a specific IE indicating the UP integrity protection capability of the of the wireless communication device … including a field called upIntegrityProtectionMaxDataRate field in the security capability container – par [0049]);
receiving a packet data unit, PDU, session establishment request {network access stratum, NAS}, message from the UE for establishing a PDU session (the establishment of the session specific parameters of the connection is performed by using the session establishment request – par [0052]. The AMF receives the Session establishment request… –  par [0053]); 
communicating a PDU session create message toward the SMF (the AMF receives the Session establishment request and passes on the requested session details to the SMF – par [0053]); and 
receiving a SMF message containing an indication of an allocated DRB-IP rate for DRBs that are to be integrity protected for a PDU session being established (the SMF transmits the security policy and the QoS policy to the base station – par [0059]. It is understood security policy and QoS policy is transmitted by SMF to AMF which forwards the information to the base station as illustrated by FIG. 4 Steps 12 and 13. The QoS policy indicates the QoS requirements (including for instance the data rate to be supported—e.g., guaranteed bit rate requirements, etc.—if applicable) for the QoS flow specific to this service – par [0058]. Based on the received policies, the base station determines the radio configuration (including the QoS flow to DRB mapping rules) and performs an RRC reconfiguration to provide the wireless communication device with a new DRB (if required), with or without integrity protection (per the indication in the Security profile obtained from the SMF) – par [0060]).
Regarding claim 17, Vutukuri in view of Dai teaches claim 16 and further teaches communicating a message toward the AN that is communicating with the UE, the message containing the indication of the allocated DRB-IP rate for DRBs that are to be integrity protected for the PDU session being established (the SMF transmits the security policy and the QoS policy to the base station – par [0059]. It is understood security policy and QoS policy is transmitted by SMF to AMF which forwards the information to the base station as illustrated by FIG. 4 Steps 12 and 13. The QoS policy indicates the QoS requirements (including for instance the data rate to be supported—e.g., guaranteed bit rate requirements, etc.—if applicable) for the QoS flow specific to this service – par [0058]. Based on the received policies, the base station determines the radio configuration (including the QoS flow to DRB mapping rules) and performs an RRC reconfiguration to provide the wireless communication device with a new DRB (if required), with or without integrity protection (per the indication in the Security profile obtained from the SMF) – par [0060])); {and adjusting an available DRB-IP rate of the UE based on the Max DRB-IP rate and the allocated DRB-IP rate for DRBs that are to be integrity protected for the PDU session being established}.
Vutukuri fails to teach adjusting an available DRB-IP rate of the UE based on the Max DRB-IP rate and the allocated DRB-IP rate for DRBs that are to be integrity protected for the PDU session being established.
However, Dai teaches adjusting an available DRB-IP rate of the UE based on the Max DRB-IP rate and the allocated DRB-IP rate for DRBs that are to be integrity protected for the PDU session being established (a AMF can modify or release the PDU session or QoS flow that failed the integrity check and the AMF can send a corresponding signaling to the UE – par [0069]. AMF or SMF can also determine whether to modify the existing QoS profile, for example, to a lower QoS level, of some PDU sessions or QoS flows to reduce the required data rate of UE – par [0155].)
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate features taught by Dai in Vutukuri, to reduce communication failure.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri in view of Dai and further in view of Kim (US 2019/0260811, hereinafter Kim).
Regarding claim 5, Vutukuri in view of Dai teaches claim 1 and further teaches wherein: the PDU session create message communicated toward the SMF comprises a {Namf_PDUSession_CreateSMContext} Request message containing the indication of the available DRB-IP rate of the UE (the AMF receives the Session establishment request and passes on the requested session details to the SMF – par [0053]); and the received SMF message comprises a {Namf_Communication_N1N2MessageTransfer Request} message containing the indication of the allocated DRB-IP rate for the DRBs that are to be integrity protected for the PDU session being established (the SMF transmits the security policy and the QoS policy to the base station – par [0059]. It is understood security policy and QoS policy is transmitted by SMF to AMF which forwards the information to the base station as illustrated by FIG. 4 Steps 12 and 13. The QoS policy indicates the QoS requirements (including for instance the data rate to be supported—e.g., guaranteed bit rate requirements, etc.—if applicable) for the QoS flow specific to this service – par [0058]. Based on the received policies, the base station determines the radio configuration (including the QoS flow to DRB mapping rules) and performs an RRC reconfiguration to provide the wireless communication device with a new DRB (if required), with or without integrity protection (per the indication in the Security profile obtained from the SMF) – par [0060]).
The combination fails to teach Namf_PDUSession_CreateSMContext Request message and Namf_Communication_N1N2MessageTransfer Request message. 
However, Kim teaches Namf_PDUSession_CreateSMContext Request message and Namf_Communication_N1N2MessageTransfer Request message (par [0049]-[0052]). 
 Namf_PDUSession_CreateSMContext Request message and Namf_Communication_N1N2MessageTransfer Request message to allow multiple sessions to UE via different access networks.

Allowable Subject Matter
Claims 4, 6-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/QUOC THAI N VU/Primary Examiner, Art Unit 2642